                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FOREMOST INSURANCE COMPANY,                   :
     Plaintiff,                               :              CIVIL ACTION
                                              :
        v.                                    :
                                              :
LUIS RODRIGUEZ, A MINOR BY                    :
MIGUEL A. RODRIGUEZ, et al.,                  :              No. 19-360
       Defendants.                            :

                                         ORDER

       AND NOW, this 11th day of July 2019, upon consideration of the Rodriguezes’ Motion

to Dismiss, the Mechkovas’ Motion to Dismiss, and the responses thereto, and for the reasons

stated in this Court’s Memorandum dated July 11, 2019, it is ORDERED that:

       1. The Rodriguezes’ motion (Document No. 3) is DENIED.

       2. The Mechkovas’ motion (Document No. 13) is DENIED.



                                          BY THE COURT:




                                                                      .
                                          Berle M. Schiller, J.
